Exhibit 10.1


ASSIGNMENT & AMENDMENT AGREEMENT




ASSIGNMENT AGREEMENT dated as of July 29, 2011, among American Capital Agency
Management, LLC (“Assignor”), American Capital AGNC Management, LLC (“Assignee”)
and American Capital Agency Corp. (“Remaining Party”).
WITNESSETH
WHEREAS Assignor and Remaining Party have entered into that certain Management
Agreement dated as of May 20, 2008 (the “Agreement”);
WHEREAS Assignor desires to assign to Assignee all its rights, duties and
obligations under the Agreement, and to be released from such duties and
obligations in accordance with the terms hereof;
WHEREAS Assignee desires to accept such assignment and to assume such rights,
duties and obligations in accordance with the terms hereof; and
WHEREAS Assignor and Assignee desire to obtain the written consent of Remaining
Party to such assignment, assumption and release, and Remaining Party agrees to
grant such consent in accordance with the terms hereof;
NOW, THEREFORE, in consideration of the promises and of the mutual agreements
herein contained, the parties hereto agree as follows:
1.    Assignment of Rights
Effective as of and from July 29, 2011 (the “Effective Date”), Assignor hereby
assigns to Assignee all its rights, duties and obligations under the Agreement.
2.    Consent and Agreement of Remaining Party
Remaining Party hereby consents to the assignment by Assignor to Assignee and
the assumption by Assignee of all the rights, duties and obligations of Assignor
under the Agreement and agrees as of and from the Effective Date to accept
Assignee as the counterparty in place of Assignor.
3.    Acceptance by Assignee
Assignee hereby accepts the aforesaid assignment to it effective as of and from
the Effective Date, and covenants and agrees with the Assignor and Remaining
Party that from and after the Effective Date it will be bound by, observe and
perform, carry out and fulfill all covenants and agreements required to be
observed and performed by the Assignor under the terms of the Agreement, as
amended herein, arising from and after the Effective Date.
4.    Release
Assignor agrees that Remaining Party shall be fully released as of and from the
Effective Date from its duties and obligations to Assignor under the Agreement.
Remaining Party agrees that Assignor shall be fully released as of and from the
Effective Date from all of its duties and obligations under the Agreement.
5.    Amendments
Notwithstanding any other provision in the Agreement, each of Assignee, Assignor
and Remaining Party hereby agree that the Agreement shall be amended as follows:
(1)
Any reference to American Capital Agency Management, LLC shall be a reference to
American Capital AGNC Management, LLC.









--------------------------------------------------------------------------------

6.    Representations
Each of Assignee, Assignor, and Remaining Party hereby represents and warrants
to the others that the execution, delivery and performance hereof by it are
within its corporate powers, and have been duly authorized by all necessary
corporate or other action and that this Assignment Agreement constitutes its
legal, valid and binding agreement, enforceable against it in accordance with
its terms.
7.     Governing Law
This Assignment Agreement shall be governed by and construed in accordance with
the laws of the State of New York (without reference to choice of law doctrine).
8.    Counterparts
This Assignment Agreement may be executed and delivered in counterparts
(including by facsimile transmission), each of which will be deemed an original.




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Assignment Agreement
as of the date first above written.
AMERICAN CAPITAL AGENCY MANAGEMENT, LLC
(Assignor)
 
 
By:
/s/ Samuel A. Flax
Name:
Samuel A. Flax
Title:
Executive Vice President and Secretary
 
 
AMERICAN CAPITAL AGNC MANAGEMENT, LLC
(Assignee)
 
 
By:
/s/ Samuel A. Flax
Name:
Samuel A. Flax
Title:
Executive Vice President and Secretary
 
 
AMERICAN CAPITAL AGENCY CORP. 
(Remaining Party)
 
 
 
By:
/s/ Samuel A. Flax
Name:
Samuel A. Flax
Title:
Executive Vice President and Secretary





